DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 28 April 2022. In view of this communication, claims 1-3 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 10-11 of the Remarks, filed 28 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 has been withdrawn. 
Regarding the Applicant’s first argument, see page 10 of the Remarks, the Applicant argues that Oguchi (JP 2001/210933) fails to read on instant claim 1 because the claim specifies that the conductor pattern is formed of a cured ink containing conductive particles while Oguchi teaches conductive layers formed by vapor deposition. However, evidence that the use of a conductive ink rather than vapor deposition will result in a functionally or materially different final product is lacking. The Applicant does specify (see, for example, paragraph 39 of the Specification) that employing different inks in the disclosed method may have different results, but this does not constitute a specific advantage of inks in general that would distinguish them from the vapor deposition processes disclosed by Oguchi (at least with regards to the results of the process). Therefore, the Applicant’s first argument is not persuasive.
Regarding the Applicant’s second argument, on page 11 of the Remarks, the Applicant contends that the modification of Oguchi with Takezawa does not obviate the invention of claim 1 because Takezawa teaches a stress relief layer on an electrode rather than an adhesive layer. The Examiner agrees that the teaching of Takezawa does not disclose or provide motivation to render obvious the “elastomer pattern on the adhesive layer” as recited in claim 1. The Applicant’s second argument is persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 4-11 are cancelled.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, an elastomer pattern on the adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oguchi (JP 2001/210933 A) teaches an electrical connection device (19), comprising (Oguchi page 4, last paragraph: a wiring member 19); a flexible base (Oguchi page 4, last paragraph: a flexible substrate may be used to form wiring member 19); An adhesive layer disposed on the flexible base, the adhesive layer containing a pressure sensitive adhesive (Oguchi abstract: pressure sensitive adhesive 16); A conductor pattern (18) (Oguchi page 4, paragraph 7: conductive pattern 18 formed on adhesive 16)
Takezawa (US 6,465,082 B1) teaches a stress relief layer (15) beneath the conductor (16) (Takezawa col. 6, lines 24-28 and 33-36: “the reference numeral 15 denotes a stress relaxation member… stress is absorbed by the elasticity of the stress relief member”) and Baker et al. teaches that silicone could be advantageously used in such a layer (Baker, abstract: an insulating material of a compliant silicone with Young’s modulus 20,000psi, or 137 MPa, may be placed under conductive layers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847